Title: To George Washington from Charles Lee, 29 March 1796
From: Lee, Charles
To: Washington, George


          
            Dr Sir
            Philadelphia 29th march 1796
          
          I have examined with care the journals of the house of representatives and I have not met with any act of your administration which contradicts your present opinion relative to the right of that house to participate in making treaties, or any other part of your intended message. Col. Pickering was desired to express this as my opinion, and least he should omit it I have thought it necessary to communicate it.
          The instances produced by Mr Livingston, properly understood, afford very slight ground for believing that you

entertained at that time a different opinion—The case of the message in 1789 about indian affairs, mentioned by him, was before any fund existed for foreign intercourse; and when the government was going into motion, and from those circumstances became necessary.
          All other messages concerning the indians, are to be accounted for truly, without reference to the present question.
          The communications respecting the british & spanish and algerine affairs, were voluntary & to shew whether offensive measures ought to be resorted to.
          The instructions you gave to the indian commissioners to which Mr Livingston refers were proper in themselves, and prove nothing. I am most respectfully your obedient Servant
          
            Charles Lee
          
        